Exhibit 10.4

INDEPENDENCE REALTY TRUST, INC.

LONG TERM INCENTIVE PLAN

2017 PERFORMANCE SHARE UNIT AWARD

GRANT AGREEMENT

 

To:  [Name]

 

Attached as Appendix A hereto is a summary of the Annual Equity Award Program
(“Equity Program”) issued pursuant to the Independence Realty Trust Long Term
Incentive Plan (“Plan”).  You have been granted a 2017 Performance Share Unit
Award (the “Award”) under the Equity Program.  This Performance Share Unit Award
Grant Agreement (the “Grant Agreement”) sets forth the potential number of
Performance Share Units (each, a “Unit”) that may vest and be redeemed under
this Award and its terms and conditions.  The Award is contingent upon your
acknowledgement and acceptance of the terms and conditions as set forth in this
Grant Agreement, the Equity Program and Plan.

 

Grant Date:

February 28, 2017

 

Maximum Number of Performance Share Units:

[Number]

 

The actual number of Performance Share Units that may vest and be redeemed shall
be determined according to the level of achievement of the performance targets
(“Performance Targets”) established by the Committee (as defined in the Plan) on
February 28, 2017 and set forth in Appendix A hereto.

 

Nature of Units:

Each Unit represents the right to receive one share of Independence Realty
Trust, Inc. (“IRT”) Common Shares (the “Common Shares”) or the cash equivalent
based on Fair Market Value (as defined in the Plan) on the date of vesting,
pursuant to the terms of this Agreement, and consistent with the provisions of
the Plan, including any adjustment hereunder or thereunder, as applicable.  The
Committee shall determine in its sole discretion at any time and from time to
time through the date of vesting of the Unit whether any or all vested Units
shall be redeemed with Common Shares or cash or any combination thereof.

 



--------------------------------------------------------------------------------

 

Vesting:

The Performance Share Units awarded pursuant to the terms of this Grant
Agreement and the Equity Program, shall vest 50% upon achievement of the
Performance Targets determined as of the last day of the three year performance
period (the “Performance Period”).  The Compensation Committee will make a
determination on your satisfaction of Performance Targets within three months of
the completion of the Performance Period (the “Determination Date”), which shall
also be the initial vesting date of such Units.  The remaining 50% of the
Performance Share Units shall vest on the first anniversary of the last day of
the Performance Period.  In each case, vesting is contingent upon your continued
employment through the vesting date and subject to the terms of any employment
agreement between you and IRT.  The above notwithstanding, if your employment is
terminated due to death, or disability, other than voluntarily or for cause (as
defined in the your employment agreement) (a “Qualified Termination”) prior to
the conclusion of the Performance Period, then such performance period will

be shortened to conclude on the last day of the calendar quarter immediately
preceding the date of such Qualified Termination (a “Shortened Performance
Period”).  In such event, the Compensation Committee will determine within three
months after the date of such Qualified Termination the number of Performance
Share Units earned, if any, for such Shortened Performance Period in accordance
with the performance criteria established for such award.  Your earned
Performance Share Units, if any, will vest as of the date that the Compensation
Committee determines the achievement of such performance criteria and will not
be subject to the additional time based vesting period.  The number of
Performance Share Units vested shall be determined on a pro rata basis by
multiplying the number of Performance Share Units earned by a fraction, the
numerator is the number of days in the Shortened Performance Period and the
denominator of which is the number of days in the original 3-year Performance
Period.  If the Performance Targets are not met, you will not vest in any Units.

 

Vesting at Retirement

If your employment is terminated due to “Retirement” (as defined below)
Performance Share Units shall vest in the following manner.   If your Retirement
occurs during the Performance Period, the number of Performance Share Units
vested shall be determined on a pro rata basis by multiplying the Performance
Share Units earned in the Performance Period pursuant to Appendix A by a
fraction, the numerator is the number of days from the beginning of the
Performance Period to the date of your Retirement and the denominator of which
is the total  number of days in the 3-year Performance Period. 

 

If your Retirement occurs after the Performance Period, 100% of your Performance
Share Units earned in the Performance Period shall vest upon Retirement.

 

The above notwithstanding in no event shall you vest in any Performance Share
Units if the Performance Targets are not met.

 

For purposes of this section “Retirement” shall mean your voluntary separation
of employment following satisfaction of the “Rule of 70.”  The Rule of 70 shall
be satisfied upon (1) completion of at least fifteen (15) years of service with
IRT or its related entities; (2) attainment of age 55 and (3) your combined age
and service equals at least 70.   You may separate upon Retirement subject to
(i) your providing at least six (6) months’ advanced notice to IRT; and (ii)
your consent to enter into non-compete, non-solicitation agreement with IRT
(including related entities) for a period of up to three years (or such shorter
period as permitted under applicable state law); and (iii) your execution of a
release in favor of IRT (including its related entities, officers, directors,
members and employees) of all potential claims arising in the context of your
employment.  Any or all of the above conditions may be waived or modified at the
sole discretion of the Compensation Committee.

 

Performance Period:

Fiscal Years 2017, 2018 and 2019.

 

2



--------------------------------------------------------------------------------

 

Voting/Dividend Rights:

Units will not have any voting rights.

 

Following the 3-year Performance Period, IRT shall establish a “Dividend
Equivalent Account” with respect to those Performance Share Units that remain
unvested. If any dividends are paid with respect to IRT’s common shares, you
will receive a credit to your Performance Share Unit Award Dividend Account
equal to the value of the cash dividends that would have been distributed if you
held the number of IRT’s common shares represented by such unvested Units. (No
credit shall be made with respect to Performance Share Units vesting at the end
of the 3-year Performance Period.) Within thirty (30) days following the date
any such unvested Performance Share Units become vested, a cash payment will be
paid to you by IRT equal to the value of the aggregate amount of cash credited
to your Dividend Equivalent Account for the corresponding number of common
shares represented by such Performance Share Units. No interest shall accrue
with respect to any cash amounts credited to your Dividend Equivalent Account.
If any unvested Performance Share Units are forfeited for any reason prior to
vesting, the aggregate amount credited to your Dividend Equivalent Account with
respect to such unvested Performance Share Units shall also be forfeited and you
shall not have any rights with respect to any such amounts.

 

Tax Liability and Payment of Taxes:

You acknowledge and agree that any income or other taxes due from you with
respect to the Award issued pursuant to this Grant Agreement shall be your
responsibility.  Upon vesting, you may elect to have a portion of the Units
withheld in order to satisfy your tax obligations.

 

Redemption:

Promptly following the Committee’s determination that any Units have vested, IRT
shall notify you (or your personal representative, heir or legatee in the event
of your death or incapacity) that your Units are redeemable pursuant to Section
4.04 of the Plan and shall, within 60 days of such notice, deliver a certificate
for such shares; provided, however, that IRT, in its sole discretion, shall have
the option to pay you the fair market value of the shares, which shall be
measured as of the date when the right to the shares became vested, in lieu of
delivery of the certificate. The Committee may condition delivery of the
certificate or cash, as applicable, upon the prior receipt from you of any
undertakings which it may determine are required to assure that the certificate
or cash, as applicable, is being issued in compliance with federal and state
securities laws. The right to payment of any fractional shares shall be
satisfied in cash, measured by the product of the fractional amount times the
fair market value of a share when the right to the shares became vested.

 

The above notwithstanding, in the event that the Units vest due to Retirement,
50% of the earned Units are redeemable as of the Determination Date and the
remaining 50% shall be redeemable on the first anniversary of the last day of
the Performance Period.  

 

3



--------------------------------------------------------------------------------

 

Transferability:

Except as otherwise provided in this Grant Agreement, until the award vests and
become non-forfeitable, you may not transfer or assign the

award for any reason, other than under your will or as required by intestate
laws.  Any attempted transfer or assignment will be null and void.

 

Restrictions on Resale:

By accepting this Grant Agreement, you agree to be bound by IRT’s policies
regarding the transfer of the Common Shares and understand that there may be
certain times during the year in which the you will be prohibited from selling,
transferring, pledging, donating, assigning, mortgaging, or encumbering Common
Shares

 

Clawback:

In addition to, and not in limitation of, the forfeiture of the Award (or any
portion thereof) as provided in this Grant Agreement, the Equity Program or the
Plan, IRT may recover amounts paid to you pursuant to this Award to the extent
that the Committee, following an appropriate investigation and consideration of
all relevant circumstances, determines that you have engaged in fraud or willful
misconduct that caused the requirement for a material accounting restatement of
IRT’s financial statements due to material noncompliance with any financial
reporting requirement (excluding any restatement due solely to a change in
accounting rules).

 

Miscellaneous:

As a condition of the granting of this Award, you agree, for yourself and your
legal representatives and/or guardians, that this Grant Agreement shall be
interpreted by the Board (or a committee thereof) and that any such
interpretation of the terms of this Grant Agreement and any determination made
by the Board (or a committee thereof) pursuant to this Grant Agreement shall be
final, binding and conclusive.  This Grant Agreement may be executed in
counterparts.  This Grant Agreement and the Award granted hereunder shall be
governed by Maryland Law.

 

This Grant Agreement and the Award granted hereunder are granted under and
governed by the terms and conditions of the Plan, the provisions of which are
incorporated herein by reference.  Additional provisions regarding your Award
and definitions of capitalized terms used and not defined in this Grant
Agreement can be found in the Plan.  Any inconsistency between this Grant
Agreement and the Plan shall be resolved in favor of the Plan. You hereby
acknowledges receipt of a copy of the Plan. The invalidity or unenforceability
of any provisions of this Grant Agreement shall not affect the validity or
enforceability of any other provision of this Grant Agreement, which shall
remain in full force and effect.  In the event that any provision of this Grant
Agreement or any word, phrase, clause, sentence, or other portion hereof (or
omission thereof) should be held to be unenforceable or invalid for any reason,
such provision or portion thereof shall be modified or deleted in such a manner
so as to make this Grant Agreement as so modified legal and enforceable to the
fullest extent permitted under applicable law.

 




4



--------------------------------------------------------------------------------

 

BY SIGNING BELOW AND ACCEPTING THIS GRANT AGREEMENT AND THE AWARD GRANTED
HEREUNDER, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED HEREIN AND IN
THE PLAN.  YOU ALSO ACKNOWLEDGE RECEIPT OF THE PLAN.

 

 

_______________________________________________________________

Authorized OfficerGrantee




5



--------------------------------------------------------------------------------

 

Appendix A

Effective February 28, 2017,  the compensation committee (the “Compensation
Committee”) of the board of directors (the “Board”) of Independence Realty
Trust, Inc. (“IRT”) approved awards under Independence Realty Trust, Inc. Long
Term Incentive Plan (as amended and restated May 12, 2016) (the “2016 Plan”) for
three of IRT’s executive officers (the “Eligible Officers”).  These awards
included awards intended to qualify as “qualified performance-based
compensation” under section 162(m) of Internal Revenue Code and Article X of the
2016 Plan.  The Compensation Committee adopted an Annual Equity Award Program
(the “Equity Program”) pursuant to the 2016 Plan and made awards thereunder (the
“2017 Equity Awards ”) to the Eligible Officers setting forth the basis on which
the Eligible Officers could earn and vest in equity compensation over the years
2017 through 2020.  The Eligible Officers are Scott F. Schaeffer, IRT’s Chairman
and Chief Executive Officer, Farrell M. Ender, IRT’s President, and James J.
Sebra, IRT’s Chief Financial Officer and Treasurer.  The terms of the 2017
Equity Awards are described below.  On February 28, 2017, the Compensation
Committee also made a separate award which vested immediately of 624 shares of
IRT common stock under the 2016 Plan to Mr. Ender.

 

2017 Equity Awards

 

The Compensation Committee is granting restricted share Equity Award under the
2017 Equity Awards Plan consisting of the following two components:

 

 

•

“Performance Component” - 75% of the value of each Eligible Officer’s 2017
potential Equity Award will be based on the attainment of absolute and relative
Total Shareholder Return (“TSR”) hurdles over a three-year period, which include
both share price appreciation and reinvestment of common stock dividends, as
well as a subjective evaluation of the achievement of strategic objectives.  
This component consists of Performance Share Unit Awards (the “2017 PSUs”)
authorized by the Compensation Committee under the Equity Program adopted
pursuant to the 2016 Plan, with the number of shares of IRT common stock
(“Common Shares”) issued or their equivalent value in cash paid, at the
Compensation Committee’s option, at the conclusion of the relevant performance
period. The number of 2017 PSUs earned will be determined (a) for 80% by IRT’s
performance for the three year period commencing January 1, 2017 and ending
December 31, 2019 relative to two long term performance metrics established by
the Compensation Committee, as described in greater detail below, and (b) for
20% of the awards, by the Compensation Committee’s subjective evaluation of the
Eligible Officer’s contribution to the creation of overall stockholder value.   

 

•

The actual number of 2017 PSUs earned by a participant may range from 0% to 150%
of target based on actual performance for the performance period. The
performance based awards vest 50% at December 31, 2019 based on performance for
2017-2019, and the 50% balance, consisting of the same number of shares that
were awarded at December 31, 2019, become time vesting and vest one year
thereafter, subject to forfeiture in such year only in the event IRT has
terminated the Eligible Officer’s employment for cause or the Eligible Officer
has resigned without good reason as determined, in each situation, under such
Eligible Officer’s employment agreement. The Compensation Committee currently
intends to redeem any vested 2017 PSUs with Common Shares, subject to the
availability of shares of IRT common stock under the 2016 Plan at the time of
vesting.

 

Performance Criteria

2017 Weighting

Threshold

Performance Criteria
Target

Maximum

Relative 3-year TSR(1)

60%

30th percentile

50th percentile

75th percentile

Absolute 3-Year TSR

20%

22.50%

33.75%

45.00%

Strategic Objectives

20%

 

Subjective

 

(1) For purposes of determining the Company’s achievement against this metric,
the Company’s TSR will be compared to the constituents of the FTSE NAREIT
Apartment Index (the “Index”) over the performance period, using the relative
percentile ranking approach for all constituents that are included in the Index
over the full performance period.  

6



--------------------------------------------------------------------------------

 

No awards will be earned if below Threshold performance is achieved for a
particular metric.

 

 

•

“Time-Based Component” - The remaining 25% of the potential Equity Award will be
time-based.   This component consists of Restricted Stock Awards (the “2017
Stock Awards”) authorized by the Compensation Committee under the Equity Program
adopted pursuant to the 2016 Plan,.  The shares of IRT common stock subject to
the Annual Restricted Share Awards will vest 25% per annum on the first four
anniversaries from the date of grant.

 

Number of PSUs and 2017 Stock Awards

 

The number of 2017 PSUs awarded is set forth below and was determined by
dividing the maximum dollar amount of the award that may be earned by IRT’s
closing stock price on the NYSE MKT on February 28, 28, 2017, the grant date,
$9.19, based on the following proposed individual award opportunities.  The
number of shares awarded for 2017 Stock Awards is set forth below and was
determined by dividing the dollar amount of the award based by such closing
stock price.

 

 

 

 

Performance-Based Award

Executive

Total Target Award

Time-Based Award

Threshold

Target

Maximum

Scott F. Schaeffer

$1,000,000

$250,000

$375,000

$750,000

$1,125,000

Farrell M. Ender

400,000

100,000

150,000

300,000

450,000

James J. Sebra

450,000

112.500

168,750

337,500

506,250

 

 

Executive

Number of 2017 Stock Awards

Number of 2017 PSUs

 

 

 

Scott F. Schaeffer

27,203

122,416

 

 

 

Farrell M. Ender

10,881

48,966

 

 

 

James J. Sebra

12,242

55,087

 

 

 

Additional Terms of the 2017 Equity Awards

Dividends will be paid with respect to outstanding 2017 Stock Awards, subject to
forfeiture prior to vesting. Dividend equivalents will not be paid on the 50% of
the 2017 PSUs that have met the 3 year performance based criteria and have
vested, but dividend equivalents will be paid on the remaining 50 % of the 2017
PSUs only for the year during which they time vest, subject to forfeiture prior
to vesting. No dividend equivalents will be paid while the 2017 PSUs are subject
to performance criteria. Dividend equivalents will accrue only on the portion of
the 2017 PSUs which have met the performance criteria and remain subject only to
time vesting.

The 2017 Stock Awards will have voting rights and the 2017 PSUs will not have
any voting rights.

Any Eligible Officer whose employment is terminated will forfeit any unvested
2017 Equity Awards except with respect to 2017 PSUs in the event of a Qualified
Termination or Retirement as described below and except where such Eligible
Officer’s employment agreement with IRT provides for accelerated vesting in
defined circumstances.

If an Eligible Officer’s employment is terminated due to death or disability and
other than voluntarily or for cause (as defined in the relevant employment
agreement for each Eligible Officer) (a “Qualified Termination”) prior to the
conclusion of the 3-year performance period applicable to such Eligible
Officer’s 2017 PSUs, then such performance period will be shortened to conclude
on the date of such Qualified Termination (a “Shortened Performance Period”). In
such event, the Compensation Committee will determine within three months after
the date of such Qualified Termination the number of 2017 PSUs earned by such
Eligible Officer, if any, for such Shortened Performance Period in accordance
with the performance criteria established for such award. The Eligible Officer’s
earned 2017 PSUs, if any, will vest as of the date that the Compensation
Committee determines the achievement of such performance criteria and will not
be subject to the additional time based vesting period. The number of 2017 PSUs
eligible to be earned shall be determined on a pro rata basis by multiplying the
number of 2017 PSUs issued to such Eligible Officer by a fraction, the numerator
is the number of days in the Shortened Performance Period and the denominator of
which is the number of days in the original 3-year Performance Period. With
respect to earned

7



--------------------------------------------------------------------------------

 

2017 PSUs held by the Officer for which the Performance Period is complete but
for which the additional time-based vesting period is incomplete prior to the
Eligible Officer’s Qualified Termination, any restrictions on such earned awards
shall lapse and such earned awards shall automatically become fully vested as of
the date of such Qualified Termination.

In the event of an Eligible Officer’s “Retirement” (as defined below), the 2017
PSUs will vest in the following manner. If such Retirement occurs during the
performance period, the number of 2017 PSUs vested will be determined on a pro
rata basis by multiplying the 2017 PSUs earned in the performance period by a
fraction, the numerator is the number of days from the beginning of the
performance period to the date of such Retirement and the denominator of which
is the total number of days in the 3-year performance period. If an Eligible
Officer’s Retirement occurs after the performance period, 100% of the 2017 PSUs
earned in the performance period will vest upon Retirement. The above
notwithstanding in no event will any 2017 PSUs vest if the performance targets
are not met. “Retirement” is defined in the 2017 PSUs as the Eligible Officer’s
voluntary separation of employment following satisfaction of the “Rule of 70.”
The Rule of 70 will be satisfied upon (1) completion of at least fifteen (15)
years of service with IRT or its related entities; (2) attainment of age 55 and
(3) such Eligible Officer’s combined age and service equals at least 70. An
Eligible Officer may separate upon Retirement subject to providing at least six
(6) months’ advance notice to IRT and entering into a separate three-year
non-competition and non-solicitation agreement if requested. In the event the
2017 PSUs vest due to Retirement, 50% of the vested 2017 PSUs will be redeemable
as of the relevant determination date and the remaining 50% will be redeemable
on the first anniversary of the last day of the performance period.

Clawback Policy

Awards made under the 2017 Cash Bonus Awards and the 2017 Equity Awards for the
Eligible Officers are subject to a clawback policy which will allow IRT to
recover amounts paid to such officer pursuant to such awards to the extent that
the Compensation Committee, following an appropriate investigation and
consideration of all relevant circumstances, determines that such officer has
engaged in fraud or willful misconduct that caused the requirement for a
material accounting restatement of IRT’s financial statements due to material
noncompliance with any financial reporting requirement (excluding any
restatement due solely to a change in accounting rules).

8

